Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
1.	Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 16/632749.  This is a provisional obviousness-type double patenting rejection.
2.	Regarding claims 1-14, 16/632749 claims a bonding method comprising:
a placement step of placing an oxygen ion conductor and a conductive member that includes an oxide layer on a surface thereof in contact with each other via the oxide layer; a connection step of connecting the oxygen ion conductor to a positive electrode side of a voltage application device and connecting the conductive member to a negative electrode side of the voltage application device; and a voltage application step of applying voltage between the oxygen ion conductor and the conductive member to bond the oxygen ion conductor and the conductive member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couillard et al. (US20040229444).
4.	Regarding claims 1-5 and 12-14, Couillard teaches a bonding method (see Fig. below), comprising: a disposing step of disposing an oxygen ion conductor and a bonded material to be bonded to the oxygen ion conductor such that they are brought in contact with each other; a connecting step of connecting the oxygen ion conductor to a negative side of a voltage application device and connecting the bonded material to a positive side of the voltage application device; and a voltage applying step of applying a voltage between the oxygen ion conductor and the bonded material to bond the oxygen ion conductor and the bonded material, wherein abutting surfaces of the oxygen ion conductor and the bonded material are processed such that the oxygen ion conductor and the bonded material are in close contact with each other (see Fig. below).

    PNG
    media_image1.png
    592
    986
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard et al. (US20040229444) as applied to claim 1 in view of Miyamoto et al. (US20080003472).
6.	Regarding claims 6-8, the complete discussion of Couillard as applied to claim 1 is incorporated herein. Couillard teaches wherein, in the disposing step, two bonded materials are disposed such that they are in contact with the oxygen ion conductor (obtain one or more continuous semiconductor layers on an oxide glass or oxide glass-ceramic substrate [0069]); and the voltage applying step includes a first voltage applying step of applying a voltage of a first polarity between the two bonded materials to bond the oxygen ion conductor and one of the two bonded materials and a second voltage applying step of applying a voltage of a second polarity which is reverse of the first polarity, between the two bonded materials to bond the oxygen ion conductor and the other one of the two bonded materials (first and second voltages V1 and V2 [0027]). However, they are silent about the limitations of claims 7-8.


7.	Miyamoto teaches two pipes are disposed such that they are connected to each other and a flexible metal tape material, and the metal tape material and a thin film and two pipes are connected by a connecting portion, the bond sealing tape is wound around the connecting portion such that at least a part of the bound sealing tape is overlapped with itself (see Fig. below) for the benefit of a bonding layer 730 that has electrical conductivity, and allows the heating wire (as flexible metal) 720 to be electrically connected with the pipe member 630 [0072]

    PNG
    media_image2.png
    446
    861
    media_image2.png
    Greyscale

8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Couillard with Miyamoto’s teachings for the benefit of a bonding layer 730 that has electrical conductivity, and allows the heating wire (as flexible metal) 720 to be electrically connected with the pipe member 630.



9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Couillard et al. (US20040229444) in view of Miyamoto et al. (US20080003472) as applied to claims 1 and 6 in view of Takata et al. (US 2011/0143250).
10.	Regarding claims 9 and 10, the complete discussion of Couillard and Miyamoto as applied to claims 1 and 6 is incorporated herein. However, they are silent about claims 9 and 10.
11.	Takata teaches a solid electrolyte layer, an anode material disposed on one of surfaces of the solid electrolyte layer and a cathode layer disposed on the other surface of the solid electrolyte layer (Fuel electrode layer 11, air electrode layer 13, Solid electrolyte layer 12 [0129-0131]) the bonded material is a separator (support layer 14 [0132]); and the disposing step is performed such that a plurality of the oxygen ion conductors and a plurality of the separators are alternately stacked (Figure 3) and wherein each of the anode material and the cathode material has a plurality of holes; and the disposing step is performed such that the separator is in contact with the solid electrolyte layer at each of the holes (through-holes 21a and 22a for forming a fuel gas supply channel 21 and an air supply channel 22 [0139] Figure 6) for the benefit of a SOFC [0024] that is chemically stable in both oxidation and reduction atmospheres [0052].
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into modified Couillard the teachings of Takata for the benefit of a SOFC that is chemically stable in both oxidation and reduction atmospheres.


13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Couillard et al. (US20040229444) as applied to claim 1 in view of Takahashi et al. (US20160349135).
14.	Regarding claim 11, the complete discussion of Couillard as applied to claim 1 is incorporated herein. However, they are silent about claim 11.
15.	Takahashi teaches when AC voltage is applied to between the terminal layer 23 and the diaphragm 13, the movable ions only need to move from the bonding layer 21 to the surface of a bonded subject, and the reaction necessary for bonding proceeds in the surface of the bonded subject [0072]) for the benefit of increasing the bonding strength [0013].
16.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into modified Couillard the teachings of Takahashi for the benefit of increasing the bonding strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722